
	
		I
		112th CONGRESS
		1st Session
		H. R. 615
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2011
			Mrs. Lummis (for
			 herself, Mr. Donnelly of Indiana,
			 Mr. Rehberg,
			 Mr. Broun of Georgia,
			 Mr. Miller of Florida,
			 Mr. Carter,
			 Mr. King of Iowa,
			 Mr. Ross of Arkansas, and
			 Mr. Bishop of Utah) introduced the
			 following bill; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Arms Export Control Act to provide that
		  certain firearms listed as curios or relics may be imported into the United
		  States by a licensed importer without obtaining authorization from the
		  Department of State or the Department of Defense, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Collectible Firearms Protection Act.
		2.Amendments to Arms
			 Export Control Act
			(a)In
			 generalSection 38(b)(1) of
			 the Arms Export Control Act (22 U.S.C. 2778(b)(1)) is amended—
				(1)by redesignating
			 the second subparagraph (B) (as added by section 1255(b) of the Foreign
			 Relations Authorization Act, Fiscal Years 1988 and 1989 (Public Law 100–204;
			 101 Stat. 1431)) as subparagraph (C);
				(2)in subparagraph
			 (B)—
					(A)in the matter
			 preceding clause (i), by striking subparagraph (A) and inserting
			 subparagraph (A)(i);
					(B)in clause (i), by
			 striking Secretary of the Treasury and inserting Attorney
			 General; and
					(C)by striking clause
			 (ii) and inserting the following:
						
							(ii)the person seeking to export such firearms
				to the United States certifies to the Attorney General that the firearms are
				lawfully possessed under the laws of the exporting country.
							; and
					(3)by adding at the
			 end the following:
					
						(D)Notwithstanding any other provision of law,
				regulation, or executive order, any such firearms described in subparagraph (C)
				may be imported into the United States by an importer licensed under the
				provisions of chapter 44 of title 18, United States Code, without the importer
				or the person described in subparagraph (C)(ii)—
							(i)obtaining authorization from the Department
				of State or the Department of Defense for the transfer of such firearms by the
				person to the importer; or
							(ii)providing payment to the Department of
				State or the Department of Defense of any of the proceeds of the transfer of
				such firearms by the person to the
				importer.
							.
				(b)Effective
			 dateThe amendments made by subsection (a) apply to the
			 importation of firearms described in section 38(b)(1)(B) of the Arms Export
			 Control Act (as amended by subsection (a) of this section) on or after the date
			 of the enactment of this Act.
			
